Citation Nr: 1105520	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a psychiatric disability 
(to include depression and a nervous disorder).  

4. Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).   

The Board notes that in the October 2010 Travel Board hearing the 
Veteran and his representative essentially conceded that the 
claimed sleeping disorder was a manifestation of his psychiatric 
disability.  However, as the evidence of record does not provide 
a clear diagnosis of the psychiatric disability, exclude a 
separate etiology for the sleeping disorder, or contain treatment 
records (which are being sought on remand) the issue will remain 
on appeal.  

The matters of service connection for hearing loss, a 
psychiatric disability, and a sleep disorder are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus that is 
causally related to his exposure to noise trauma in service.

CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, inasmuch as the benefit sought is being granted, 
there is no reason to belabor the impact of the VCAA on this 
matter; any notice defect or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be warranted if the evidence of 
record shows that the Veteran currently has a disability that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/ or third elements discussed above.  See Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was armor crewman.

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus.

In his January 2008 Substantive Appeal (Form VA 9), the Veteran 
reported that the conditions, including the tinnitus, happened to 
him on active duty and continue to the present time.

In a June 2009 letter R.P., M.D. opined that the Veteran had 
developed tinnitus associated with bilateral high frequency 
hearing loss which in turn was associated with the Veteran's time 
in the military working with tank artillery.  

In a September 2009 statement the Veteran related that he was a 
tank crewman in service and was exposed to loud noises on a 
regular basis, which caused ringing in the ears.   

On January 2010 VA examination the Veteran complained of 
bilateral tinnitus "with onset in [illegible] years, . . ."  
The examiner noted that the Veteran served as a tank crewman and 
that his STRs were negative for complaints of tinnitus.  The 
Veteran denied any post-service recreational or occupational 
noise exposure.  The Veteran reported that the exact date of the 
onset if his tinnitus was unknown but that he reported it as 
becoming noticeable in the last 5-10 years.  The examiner opined 
that the Veteran's tinnitus is not caused by or a result of in-
service noise exposure.  She noted that the records were silent 
for complaints of tinnitus on active duty and that the diagnosis 
of tinnitus was more than 35 years after discharge, therefore 
tinnitus could not be a result of service.  

In his October 2010 Travel Board Hearing the Veteran testified 
that he first started having problems with his ears while on 
active duty but that he did not detect it at the time or see it 
as a problem because he could only hear tinnitus when things were 
quiet.  He reported that he did not pay much attention to 
tinnitus in service because it was not elevated (as he currently 
experienced).  

The Veteran alleges he has tinnitus as a result of exposure to 
noise trauma during service.  It is not in dispute that he now 
has tinnitus (as it is a disability capable of lay observation 
(see Charles v. Principi, 16 Vet. App. 370, 374 (2002), and the 
diagnosis is established essentially by subjective complaints).  
It may be reasonably conceded that by virtue of his duties in 
service as an armor crewman he had exposure to hazardous noise 
levels therein.  38 C.F.R. § 1154(a).  Under these circumstances, 
what is required to establish service connection for the tinnitus 
is competent evidence that relates such disability to the 
Veteran's service (to include noise exposure therein).

The Board finds the Veteran's accounts that his tinnitus 
(although not highly noticeable) had its onset in service and has 
persisted since (and worsened over the years), to be both 
competent and credible.  As noted above, the Veteran is competent 
to describe symptoms he experiences, including the presence of 
ringing of the ears. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's 
statements as to the presence of ringing of the ears which has 
worsened over time have been consistent in nature and there is 
nothing to indicate that he was mistaken.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995).  Indeed, the undersigned found the 
Veteran to be very credible during the October 2010 hearing as 
his testimony was direct and unaffected and he did not appear to 
be exaggerating his symptoms.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  As such, the Veteran's statements and 
testimony are probative evidence in the matter.  

Regarding the January 2010 examiner's opinion, the Board does not 
find his rationale to be persuasive.  The examiner relies on a 
lack of in-service and post-service (for 35 years) complaints of 
tinnitus.  The Board notes that the absence of any corroborating 
medical evidence supporting his assertions, in and of itself, 
does not render his lay statements and hearing testimony 
incredible; however, the absence of such evidence is for 
consideration in assessing the Veteran's credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As 
discussed above, the Board has found the Veteran to be credible.  
It is also noteworthy that the Veteran alleged his service 
separation examination was inadequate and that tinnitus was not 
highly noticeable (or severe enough to warrant complaints) during 
service, thus negating the examiner's other rationale based on 
lack on in-service complaints.  The examiner did not consider the 
Veteran's symptoms during service or acknowledge the Veteran's 
reports of continuity of symptomatology since service.  As such, 
this opinion is of little probative value as it is based, in 
part, on an inaccurate factual background.  See Dalton, 21 Vet. 
App. at 39 (2007) (holding that an examination was inadequate 
where the examiner did not comment on the Veteran's reports, but 
instead relied on the service medical records to provide a 
negative opinion); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that 
the Board is not bound to accept medical opinions that are based 
upon an inaccurate factual background).  Therefore, the Board 
finds the Veteran's statements and recollections to be more 
probative than the January 2010 VA examination.

In light of the above, and resolving all doubt in favor of the 
Veteran, the Board finds that all the elements of service 
connection have been met and that service connection for tinnitus 
is warranted.   


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding service connection for a sleep disorder, a psychiatric 
disability, and hearing loss disability, while the notice 
provisions of the VCAA appear to be satisfied the Board finds 
that further development of the record is necessary to comply 
with VA's duty to assist the Veteran in the development of facts 
pertinent to the claim.  See 38 C.F.R. § 3.159.   

	Psychiatric disability and sleep disorder

As noted above while the Veteran and his representative stated 
that the sleep disorder was part and parcel of the psychiatric 
disability, the issue will remain on appeal until private 
treatment records can be secured to provide diagnoses for the 
Veteran's psychiatric disability (and explanation of the 
manifestations of such).

The Veteran testified that he began to notice psychological 
difficulties (manifested by alcohol abuse) and sought treatment 
at the VA Medical Center in Dallas in the late 1960's or early 
1970's through the 80's.  He also reported that he was receiving 
current psychiatric treatment at the Golden Cross Medical Center 
in Dallas and at the Methodist Hospital in Dallas with Dr. Kogan.  
He additionally reported that he had not been treated at the VA 
recently.  The identified treatment records are not associated 
with the claims file and it appears that they have not been 
sought.  As the Veteran alleges he began to receive treatment in 
the late 1960's (and he separated from service in 1967) and 
especially in light of the fact that his claim was denied based 
on lack of a diagnosis/current disability, private treatment 
records are pertinent and critical to the determination at hand 
and must be secured.  Additionally, as the Veteran has identified 
that he received VA treatment in the past and records of VA 
treatment are constructively of record, they must be sought.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

As the Veteran's claim is for a psychiatric disability, the Board 
invites the RO's attention to the case of Clemons v. Shinseki, 23 
Vet. App. 1 (2009) in which the Court held (in essence) that the 
scope of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service connection 
for psychiatric disability.  Thus any development and subsequent 
readjudication should encompass all psychiatric disabilities 
diagnosed. 

	Hearing loss

On January 2010 VA examination the Veteran did not have a hearing 
loss disability of either ear by VA standards.  See 38 C.F.R. 
§ 3.385.  Notably, a June 2009 private outpatient treatment 
record indicates that the Veteran may have had a hearing loss 
disability by VA standards.  It is noteworthy that for purposes 
of establishing service connection a "current disability" 
includes a disability which existed at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim, even if that disability subsequently resolves.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  As the evidence appears 
to be conflicting, additional VA examination is necessary to 
determine whether the Veteran has a current hearing loss 
disability of either ear.  

It is also noteworthy that, in Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court noted that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service."  Hensley, 5 Vet. App. at 159.  As the 
Court noted in Hensley, a Veteran who displayed normal hearing 
acuity at service separation may nonetheless be awarded service 
connection for hearing loss at a later date if the medical 
evidence determines his/her hearing loss was the result of an in-
service disease or injury.  Id. 

Accordingly, the case is REMANDED for the following:

1.	The RO/AMC should secure for the record 
copies of complete clinical records of all 
VA treatment the Veteran has received for 
a psychiatric disability from VAMC Dallas 
from the 1960's to the present.  The 
RO/AMC should determine whether once 
existing records of psychiatric treatment 
from the 1960's to 1980's, would have been 
maintained at the facility indefinitely, 
or whether they would have been retired or 
destroyed (and document such for the 
record).  If the practice was to retire 
the records, the facility to which they 
would have been forwarded should be 
contacted for the records.  Any negative 
response (as well as all efforts to secure 
the records) should be documented in the 
claims file.  

2.	The RO/AMC should ask the Veteran to 
identify the providers of any and all 
evaluation and/or treatment he received 
for a psychiatric disability and sleep 
disorder, since his discharge from 
service.  He should provide a 
chronological listing with names and 
locations of all providers, as well as any 
releases necessary for VA to secure 
records of private treatment/evaluations.  
The RO/AMC must secure for association 
with the claims file the complete clinical 
records from all sources identified (to 
include records from Golden Cross Medical 
Center and Dr. Kogan at Methodist Hospital 
in Dallas).  Any negative response (as 
well as all efforts to secure the records) 
should be documented in the claims file.  

3.	After review of any evidence obtained by 
the above requested development, the 
RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims for a psychiatric 
disability and sleep disorder, including 
the conduct of any appropriate VA 
examinations.

4.	The RO/AMC should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to confirm 
whether he has a hearing loss disability 
of either ear by VA standards and to 
determine the likely etiology of such 
disability.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be conducted. The claims 
file and a copy of this Remand must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.

The examiner shall review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
current hearing loss disability is at 
least as likely as not (a 50 percent or 
greater probability) related to his 
service (and specifically to include noise 
exposure therein).  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  If 
the requested medical opinion cannot be 
given, the examiner should state the 
reason why.

5.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
H. Seesel 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


